Citation Nr: 1708523	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  08-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral plantar fasciitis with mild pes planus prior to April 14, 2012, and in excess of 50 percent from October 30, 2014.

2.  Entitlement to a disability rating in excess of 20 percent for left pes planus from to April 14, 2012, to October 30, 2014.

3.  Entitlement to a disability rating in excess of 20 percent for right pes planus from to April 14, 2012, to October 30, 2014.

4.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder and alcohol abuse prior to March 25, 2009.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to July 1984, August 1989 to July 1992, and from November 2004 to February 2006, with additional time served in the National Guard. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part granted service connection for PTSD at a 10 percent disability rating, effective February 26, 2006, and granted service connection for bilateral plantar fasciitis with mild pes planus at a noncompensable disability rating.  Jurisdiction was subsequently returned to the RO in Montgomery, Alabama.

On his January 2008 VA Form 9, the Veteran requested a travel Board hearing.  However, he later withdrew this request in a February 2009 statement.

When this case was initially before the Board in October 2011, in pertinent part, the claims for increased ratings for PTSD and bilateral foot disabilities were remanded for additional development.

In November 2009, September 2012, and October 2012 rating decisions, the RO and Appeals Management Center increased the disability ratings for PTSD and bilateral foot disabilities.  Inasmuch as higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

When this case was next before the Board in July 2013, pertinently, the Board denied higher initial ratings for the Veteran's PTSD.  It determined that evaluations in excess of 50 percent prior to March 25, 2009, and in excess of 70 percent from that date were not warranted.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims.  In a February 2014 joint motion, the parties agreed that the issue of entitlement to an evaluation for PTSD in excess of 50 percent prior to March 25, 2009, should be remanded.  They further noted that the Veteran did not contest the Board's denial of an evaluation in excess of 70 percent from March 25, 2009.  The Court granted the parties' motion in February 2014 and returned the appeal to the Board for compliance with the terms of the joint motion.

In July 2013 the Board also took jurisdiction of the claim for entitlement to a TDIU as essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001) (holding that where a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  The issue of TDIU was remanded so that the RO could adjudicate this matter in the first instance.

In May 2014 the Board remanded the issues of entitlement to an evaluation for PTSD in excess of 50 percent prior to March 25, 2009, and entitlement to an initial compensable evaluation for chronic obstructive pulmonary disease (COPD).  Specifically, the RO was instructed to obtain Social Security Administration (SSA) records, request treatment records, issue a statement of the case (SOC) as to the issue of COPD and readjudicate the Veteran's claim regarding PTSD for the period prior to March 25, 2009.  Per the remand, an SOC was issued in September 2016 as to the issue of COPD.  The Veteran did not submit a formal appeal, and the issue is not before the Board.

Subsequently, in a March 2016 decision a 70 percent evaluation was assigned for PTSD with dysthymic disorder and alcohol abuse from February 26, 2006; the evaluation was increased to 100 percent effective March 22, 2013.  In this March 2016 decision, bilateral pes planus with plantar fasciitis was rated together and a 50 percent evaluation was assigned effective October 30, 2014.  Accordingly, the issues on appeal have been amended as noted on the title page.  Inasmuch as higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain on appeal.  AB, 6 Vet. App. 35, 38.

It appears that the issues regarding PTSD and TDIU have not been administratively re-certified to the Board following remand.  38 C.F.R. § 19.35 specifically provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  It is the Board's responsibility to determine its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.203.  It appears from a review of the electronic file that the Agency of Original Jurisdiction (AOJ) is not still taking action on these appeals; therefore the Board finds that it is appropriate to take jurisdiction over these issues at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues regarding bilateral plantar fasciitis with mild pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 25, 2009, PTSD with dysthymic disorder and alcohol abuse was manifest by suicidal ideation, flashbacks, night terrors, frequent depression, confrontations at work, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  Total occupational and social impairment was not shown.

2.  The Veteran is in receipt of a 100 percent schedular rating for PTSD with dysthymic disorder and alcohol abuse, effective March 2013, and special monthly compensation at the S-1 rate for additional service-connected disabilities independently ratable as 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD with dysthymic disorder and alcohol abuse prior to March 25, 2009, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The issue of entitlement to a TDIU is moot.  Vettese v. Brown, 7 Vet App. 31   (1994); Holland v. Brown, 6 Vet App. 443 (1994); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claims VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided that is necessary to substantiate the claim."  38 U.S.C.A. § 5103 (a) (1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103 (a) (1) (West 2014). 

For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103 (a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA and private treatment records have been obtained to the extent possible and associated with the electronic claims file.  

The Veteran was provided with VA examinations with regard to his service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information obtained during these examinations is sufficient to rate the Veteran's disability under the appropriate diagnostic criteria.  In light of the foregoing, the Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr, 21 Vet. App. 303, 312 (2007).

In addition, based on the association of SSA records and additional treatment records, specifically to include records from VA examiner D.L.G., MD, to the electronic file, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

General Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4  (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

"Staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The regulations establish a general rating formula for mental disabilities.  38 C.F.R. § 4.130 (2016).  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.

PTSD is evaluated under Diagnostic Code 9411.  The criteria for a 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

The Veteran's PTSD with dysthymic disorder and alcohol abuse is currently assigned a disability rating of 70 percent under Diagnostic Code 9411 for the period prior to March 25, 2009.

On VA examination in May 2006, the Veteran reported that he avoided crowds, war movies, and situations that reminded him of his traumatic experiences while on active duty.  He had been married twice and had a son.  He was not taking any psychiatric medication.  He experienced nightmares and flashbacks about two to three times a week.  Frequent depression and nervousness was reported.  He said he had irritability and trouble sleeping.  The examiner found that the Veteran had an increased startle response.  The Veteran's affect was constricted, and he displayed a nervous and depressed mood.  No hallucinations, suicidal ideation, or homicidal ideation was observed.  The Veteran's thought process was deemed intact, and orientation and memory were preserved.  Insight and judgment were intact.  The examiner opined that the Veteran had moderate PTSD and assigned a GAF score of 60.

A VA outpatient record from October 2006 reflects that the Veteran experienced poor sleep habits, nightmares, intrusive thoughts, anxiety problems, and flashbacks.  The note indicates that the Veteran had a neat appearance, good speech, good eye contact, appropriate behavior, and good rapport.  His thought processes and memory were intact.  No paranoia, hallucinations, homicidal ideation, or suicidal ideation were present.

A VA outpatient record from December 2006 reflects that the Veteran experienced nightmares, intrusive thoughts, avoidance, insomnia, hypervigilance, exaggerated startle and decreased concentration. It was noted that these symptoms caused his separation from his wife and affected his quality of life as well.  The examiner assigned a GAF score of 49.

A VA treatment record in January 2007 showed that the Veteran reported feeling really stressed at his job and at home, that he was not sleeping much, and felt irritated all the time.  He reported confrontations at work in the last few months and that he was drinking too much, almost every day. 

A February 2008 VA treatment record reflects that the Veteran experienced nightmares, intrusive thoughts, irritability, exaggerated startle response, insomnia, poor concentration, and hypervigilance.  The examiner assigned a GAF score of 45.

In April 2008 the Veteran underwent a psychosocial assessment by a private examiner.  It was noted that the Veteran was married.  The Veteran reported experiencing suicidal thoughts at times, although he had no plans.  He experienced flashbacks, night terrors, and depression.  The examiner felt that the Veteran was well groomed, nourished, oriented, and had fair insight and judgment.  Short and long term problems with memory were noted.  At times, the Veteran's thought flow was distorted.  The examiner assigned a GAF score of 65.

The Veteran was afforded a VA examination in March 2009 in which he reported that he was in the process of obtaining a divorce.  The examiner remarked that the Veteran was clean and casually attired with trim hair.  His speech was within normal limits, and he maintained adequate eye contact.  The examiner deemed the Veteran to be alert and lucid.  He displayed a solemn affect.  The Veteran reported that he obtained about four hours of sleep per night and experienced nightmares around three to four times a week.  He said he was irritable and short tempered.  The examiner stated that the Veteran's immediate, recent, and remote memory skills were grossly intact.  No gross impairment in cognitive functioning or communication skills was found.  The Veteran reported occasional hallucinations but no suicidal or homicidal ideation.  He experienced anxiety but no panic attacks.  Flashbacks occurred around seven to 10 times per month.  The examiner gave a diagnosis of chronic PTSD and assigned a GAF score of 45. The examiner opined that the Veteran's PTSD symptoms had a moderate to severe negative impact on his occupational functioning and social relationships.

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 70 percent disability rating prior to March 25, 2009.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for higher staged ratings.  38 C.F.R. §§ 4.7, 4.130.  

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

During this period, the Veteran has reported a variety of symptoms, including but not limited to impaired impulse control, suicidal ideation, flashbacks, night terrors, frequent depression, confrontations at work, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

The Board finds that there is no evidence that the Veteran has total occupational and social impairment due to his PTSD with dysthymic disorder and alcohol abuse prior to March 25, 2009.  While the Board notes that the criteria listed under specific percentage evaluations are not dispositive, there has been no report of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name prior to March 25, 2009.

The record for this period repeatedly showed slight impairment of memory and no impaired abstract thinking.  Notably, the Veteran himself has not claimed that he experienced such symptoms as contemplated by the 100 percent rating prior to March 25, 2009.

The Board has also considered the GAF scores assigned during this period, which have ranged widely from the 40s to 60s, and the definition of those scores.  However, when considered in light of the actual symptoms demonstrated, none of the assigned GAF scores, alone, provide a basis for assignment of a disability rating higher than 70 percent for the Veteran's service-connected PTSD at any time prior to March 25, 2009.  

As such, the Board finds that for this period the Veteran does not have total occupational and social impairment.  He may have deficiencies in most areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating during this time period.  Again, to the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.  

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 70 percent for this time period are not met.  As previously mentioned, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Thus, the Board finds that a rating in excess of 70 percent for is not warranted for this time period.

In summary, the Board believes that the 70 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  

Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation, as discussed above.

TDIU

As of March 2013 the Veteran claimed entitlement to a TDIU and included evidence indicating that he could not work due to his PTSD.  He is entitled to special monthly compensation effective from March 22, 2013, based on his having a total schedular rating for PTSD with dysthymic disorder and alcohol abuse and additional service-connected disabilities independently ratable at 60 percent or more as set forth under 38 U.S.C.A. § 1114 (s) (2016). 

The U.S. Court of Appeals for Veteran's Claims (Court) held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate). See 38 U.S.C.A. § 1114 (s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

The Board concludes that the facts of Bradley are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot.  Specifically, the Veteran has already been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. § 1114 (s), the holding in Bradley is not applicable in this case.  Therefore, the Veteran's TDIU claim is moot.  In the event that his total schedular rating is reduced due to improvement, he would potentially be eligible to establish a TDIU.

Extra-Schedular Analysis

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, the record reflects that the manifestations of the disability of PTSD with dysthymic disorder and alcohol abuse are not in excess of those contemplated by the schedular criteria.  

The criteria for psychiatric disorders are general by definition, and the Veteran's symptoms are not outside the realm of what is contemplated.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein. 

Moreover, the record does not show that his other service-connected disabilities have a collective effect, acting with his PTSD with dysthymic disorder and alcohol abuse, to make the Veteran's disability picture an unusual or exceptional one.  Therefore, referral is not warranted based on a collective effect of his other service-connected disabilities acting with his PTSD.  See Johnson v. McDonald, 762 F.3 d 12362 (Fed. Cir. 2014).

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD with dysthymic disorder and alcohol abuse prior to March 25, 2009, is denied.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is dismissed.
REMAND

The Board finds that additional evidentiary development is required before the bilateral plantar fasciitis with mild pes planus, left pes planus, and right pes planus issues on appeal are adjudicated.

At the outset, the Board finds that clarification is required from the AOJ as the rating assigned to the disability(s) is not clear.  Namely, in a September 2016 supplemental statement of the case, the RO states that it "continued the 20 percent evaluation from April 14, 2012, to October 30, 2014.  This evaluation was apparently based on evidence showing pain on use of the feet, accentuated on use.  It is unclear whether the rating articulated in that supplemental statement of the case pertained to the evaluation of each foot individually, or whether it was a rating for the bilateral feet.  The rating schedule states the bilateral pes planus is to be rated as one disability, but the most recent rating decision code sheet of January 2017 indicates that each foot was rated individually for that time period.  After review of the record, to include rating code sheets, it is not clear as to whether a 20 or 30 percent evaluation was assigned effective April 14, 2012.  As such, the AOJ should reconcile the difference / clarify the rating assigned on remand.
 
Secondly, in response to the Board's remand, the Veteran was afforded a VA examination in October 2014; however, the examiner did not report whether testing of the tendon was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

For these reasons, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1.  Reconcile the difference in ratings for the bilateral plantar fasciitis with mild pes planus, left pes planus, and right pes planus disabilities.  In so doing, clarify whether this disability was appropriately evaluated  for the period from April 14, 2012, to October 30, 2014.  

2.  Schedule a VA examination in order to determine the current severity of the service-connected bilateral plantar fasciitis with mild pes planus.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The examination should include testing for pain in active motion, passive motion, weightbearing and non-weightbearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.  

A rationale should be provided for all opinions expressed.

3.  Upon completion of the examination, review the report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


